COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-192-CV
 
  
RONALD 
GIBLIN                                                                    APPELLANT
  
V.
  
FEDERAL 
NATIONAL                                                                 APPELLEE
MORTGAGE 
ASSOCIATION
 
  
----------
 
FROM 
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
June 22, 2004 and July 20, 2004 we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee, which is required by rule 5 of the rules of 
appellate procedure to be paid at the time of filing the notice of appeal.  
See Tex. R. App. P. 5 see 
also Tex. R. App. P. 12.1(b).
        Because 
appellant has failed to comply with rule 5's filing fee requirement and the 
Texas Supreme Court's order of July 21, 1998,2 we 
dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).